DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "rotatable member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 25 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,988,318 to Kraus.
Regarding claim 24, Kraus ‘318 discloses a clamp for connecting a ledger to a shoring post, the clamp comprising: a base member 11; a ledger-connecting member 12a (col. 3, lines 42-44 and Fig. 4) coupled to the base member 11; a first jaw 15 coupled to the base member 11; a rotatable member 2 comprising a first end and a second end, the rotatable member 2 configured to be rotatable and slidable relative to the base member 11 along a longitudinal axis of the rotatable member 2; and a second jaw 21 coupled to the rotatable member 2.  
Regarding claim 25, Kraus ‘318 discloses wherein the rotatable member 2 is configured to be inserted into the base member 11 and be rotatable and slidable in the base member 11 along a longitudinal axis of the rotatable member 2.  	
Regarding claim 27, Kraus ‘318 discloses wherein the base member 11 comprises a slot (Fig. 3), and wherein a portion of the rotatable member 2 is accessible via the slot of the base member 11, wherein, when a wedge is inserted into the slot of the base member and disposed in a first engage position, the wedge maintains the rotatable member in a first lock position.  
Regarding claim 28, Kraus ‘318 discloses wherein: the rotatable member 2 is configured to be positioned in an open configuration or a closed configuration; when the rotatable member 2 is in the open configuration, the second jaw 21 is 3Application Serial No. TBD Client/Matter No. 14594/1205substantially misaligned with the first jaw 15 in a rotational 
Regarding claim 29, Kraus ‘318 discloses wherein wherein: when the rotatable member 2 is in the open configuration, the second jaw 21 is about 125 degrees from the first jaw 15 in the rotational perspective (Fig. 6); and when the rotatable member 2 is in the closed configuration, the second jaw 21 faces the first jaw 15 at about 0 degree (Fig. 4).  
Regarding claim 30, Kraus ‘318 discloses wherein when the clamp 1 is configured to connect a ledger with a first shoring post, the longitudinal axis of the rotatable member 2 is substantially parallel to a surface on which the first shoring post rests upon (Fig. 4 – col. 1, lines 1-25).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0208152 to McCracken.
Regarding claims 32 and 33,  McCracken ‘152 discloses a clamp 20, comprising: a base member 30 coupled to a first jaw 22; a movable member 42 coupled to a second jaw 24, wherein the position of the movable member 42 is adjustable relative to the base member 30; and a wedge 26 configured to secure the position of the base member 30 relative to the movable member 42, wherein the wedge 26 comprises a profile along a longitudinal axis of the wedge between top and bottom ends of the wedge.  The examiner submits that the wedge as disclosed must be moveable along its longitudinal axis Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  Note the claim does not claim the functional characteristics of the curved profile.
Regarding claim 34,  McCracken ‘152, as modified, discloses wherein the curved profile of the wedge 26 spaces the top end or the bottom end away from an object being engaged by the first and second jaws 22/24.  Noting that the unmodified wedge shape is already spaced from a held object and modifying the shape would not alter the spaced configuration in the current arrangement.
Regarding claim 35,  McCracken ‘152, as modified, discloses wherein the movable member 42 is configured to be inserted into the base member 30 and be rotatable and slidable relative to the base member 30 along a longitudinal axis of the rotatable member (see above 112 rejection).  
Regarding claim 36,  McCracken ‘152, as modified, discloses wherein the bottom end of the wedge 26 is configured to be inserted into a slot 36/38 of the base member 30, wherein, when the wedge 26 is inserted into the slot 36/38 of the base member 30 and disposed in a first engage position, the wedge 26 maintains the movable member 42 in a first lock position.  
Regarding claim 37,  McCracken ‘152, as modified, discloses wherein: the movable member 42 comprises a notch 44 along a cylindrical portion of the movable member 42; and the notch 44 of the movable member is accessible via the slot 36/38 of the base member 30, when the movable member 42 is in a closed configuration.  
.  

Allowable Subject Matter
Claims 26, 31 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note the claims in their entirety.
Claims 41-43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the configuration of the base, jaws, moveable member, and wedge and how the components are functionally configured to cooperative relative to each other and to functionally move between positons at certain distances.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes clamps, some of which are clamped with wedge configurations and others may or may not include posts in a construction environment.  Depending on if an how the claims are amended certain patents or features in certain patents may be used in subsequent rejections, unless allowable subject matter has been indicated. The lists is as follows: 2012/0186910; 2012/0039686; 2006/0208152; 5,988,318; 10,487,521; 8,393,439; 2,986,183; 10,662,659; 3,776,499; 10,570,633; 9,835,188; 6,322,277; 5,961,240; 5,217,314; 5,207,527; 5,024,037; and 8,931,594.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA E MILLNER/Primary Examiner, Art Unit 3632